Case 1:19-cv-00573-WS-M Document 18 Filed 05/18/20 Page 1 of 9                      PageID #: 92



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


JOE HAND PROMOTIONS, INC.,                       )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   CIVIL ACTION 19-0573-WS-M
                                                 )
DUE SOUTH FOOD SERVICES,                         )
LLC, et al.,                                     )
                                                 )
       Defendants.                               )


                                            ORDER
       This matter comes before the Court on Plaintiff’s Motion for Default Judgment (doc. 17).
The Motion is ripe for disposition.
I.     Background.
       Plaintiff, Joe Hand Promotions, Inc., brought this action against defendants, Due South
Food Services, LLC and Christopher Taylor, alleging violations of the Federal Communications
Act of 1934, as amended, 47 U.S.C. §§ 553 and 605, and the Copyright Act of the United States,
17 U.S.C. §§ 101, et seq. In particular, the well-pleaded Complaint alleges that Joe Hand had
contracted to obtain exclusive rights to commercial distribution of the pay-per-view boxing
match between Floyd Mayweather, Jr. and Conor McGregor on August 27, 2017 (the
“Program”). (Doc. 1, ¶¶ 5-6, PageID.2.) The Complaint further alleges that Joe Hand licensed
the Program to over 6,000 commercial establishments nationwide, with such establishments
paying a commercial sublicense fee to Joe Hand pursuant to a published rate card. (Id., ¶¶ 10-11,
PageID.3.) According to the Complaint, a restaurant in Bayou La Batre, Alabama called Due
South Grill & BBQ, operated by defendant Due South Food Services, LLC, did not pay the
required license fee to Joe Hand, but instead unlawfully obtained the Program through an
unauthorized cable signal, satellite signal or Internet stream. (Id., ¶¶ 11-14, PageID.3-4.) Due
South, along with defendant Christopher Taylor who is identified as an officer, director,
shareholder, member or principal of Due South, are alleged to have intentionally pirated the
Program by exhibiting it for the purpose of attracting paying customers, patrons, members and
Case 1:19-cv-00573-WS-M Document 18 Filed 05/18/20 Page 2 of 9                        PageID #: 93



guests, such that defendants wrongfully benefited financially by infringing Joe Hand’s exclusive
rights in the event.
        On the basis of these and other well-pleaded factual allegations, Joe Hand asserts claims
against Due South and Taylor for satellite and cable piracy, in violation of the Federal
Communications Act of 1934, and for willful, intentional and purposeful copyright infringement.
        The court file reflects that both defendants were properly served with process nearly five
months ago. In particular, returns of service indicate that a private process server personally
served the Summons and Complaint on Taylor and Due South via service on Taylor’s wife at a
residence in Grand Bay, Alabama on December 17, 2019. No business was found. (See docs. 11
& 12.) When defendants failed to appear or file a responsive pleading within the time prescribed
by Rule 12(a), Fed.R.Civ.P., Joe Hand applied to the Clerk of Court for entry of default. (Docs.
13 & 14.) On January 27, 2020, a Clerk’s Entry of Default was entered against each defendant
pursuant to Rule 55(a), Fed.R.Civ.P., for failure to plead or otherwise defend within the time
prescribed by the rules. (Docs. 15 & 16.) Copies of the Clerk’s Entries of Default were served
on defendants by mail at their addresses of record. Despite notice of the default proceedings
against them, defendants neither appeared in this litigation nor took action to attempt to set aside
the entry of default. Defendants simply did not acknowledge the summonses, the defaults or the
pendency of this lawsuit at any time in any manner. On May 1, 2020, Joe Hand filed its Motion
for Default Judgment, and served notice of that Motion on each defendant via U.S. mail
addressed to his or its address where service of process was perfected. (Doc. 17.) Defendants
have not responded to the Motion or otherwise undertaken to forestall entry of default judgment
against them.
II.     Analysis.
        A.      Entry of Default Judgment is Appropriate.
        In this Circuit, “there is a strong policy of determining cases on their merits and we
therefore view defaults with disfavor.” In re Worldwide Web Systems, Inc., 328 F.3d 1291, 1295
(11th Cir. 2003); see also Varnes v. Local 91, Glass Bottle Blowers Ass’n of U.S. and Canada,
674 F.2d 1365, 1369 (11th Cir. 1982) (“Since this case involves a default judgment there must be
strict compliance with the legal prerequisites establishing the court’s power to render the
judgment.”). Nonetheless, it is well established that a “district court has the authority to enter



                                                 -2-
Case 1:19-cv-00573-WS-M Document 18 Filed 05/18/20 Page 3 of 9                         PageID #: 94



default judgment for failure ... to comply with its orders or rules of procedure.” Wahl v. McIver,
773 F.2d 1169, 1174 (11th Cir. 1985).
        Where, as here, defendants have failed to appear or otherwise acknowledge the pendency
of a lawsuit for five months after being served, entry of default judgment is appropriate. Indeed,
Rule 55 itself provides for entry of default and default judgment where a defendant “has failed to
plead or otherwise defend.” Rule 55(a), Fed.R.Civ.P. In a variety of contexts, courts have
entered default judgments against defendants who have failed to appear and defend in a timely
manner following proper service of process. In short, “[w]hile modern courts do not favor
default judgments, they are certainly appropriate when the adversary process has been halted
because of an essentially unresponsive party.” Flynn v. Angelucci Bros. & Sons, Inc., 448
F.Supp.2d 193, 195 (D.D.C. 2006) (citation omitted). That is precisely what defendants have
done here. Despite being served with process back in mid-December, 2019, Due South and
Taylor have declined to appear or defend, and have thereby stopped the progress of this litigation
in its tracks.
        The law is clear, however, that defendants’ failure to appear and the Clerk’s Entry of
Default do not automatically entitle Joe Hand to a default judgment in the requested (or any)
amount. Indeed, a default is not “an absolute confession by the defendant of his liability and of
the plaintiff's right to recover,” but is instead merely “an admission of the facts cited in the
Complaint, which by themselves may or may not be sufficient to establish a defendant’s
liability.” Pitts ex rel. Pitts v. Seneca Sports, Inc., 321 F.Supp.2d 1353, 1357 (S.D. Ga. 2004);
see also Nishimatsu Const. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1204 (5th Cir. 1975)
(similar); Descent v. Kolitsidas, 396 F.Supp.2d 1315, 1316 (M.D. Fla. 2005) (“the defendants’
default notwithstanding, the plaintiff is entitled to a default judgment only if the complaint states
a claim for relief”). Stated differently, “a default judgment cannot stand on a complaint that fails
to state a claim.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1370 n.41 (11th Cir. 1997);
see also Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir.
2009) (“A default defendant may, on appeal, challenge the sufficiency of the complaint, even if
he may not challenge the sufficiency of the proof.”).
        In light of these principles, the Court has reviewed the Complaint and is satisfied that
Count I (the only claim for which Joe Hand seeks an award of damages) sets forth a viable cause
of action against Due South under federal law. In particular, Count I alleges that defendants

                                                  -3-
Case 1:19-cv-00573-WS-M Document 18 Filed 05/18/20 Page 4 of 9                          PageID #: 95



engaged in satellite piracy, in violation of 47 U.S.C. § 605, by unlawfully intercepting and
receiving an interstate satellite signal, then divulging same in defendants’ restaurant to attract
customers and patrons for profit. These facts, which are all deemed admitted by virtue of the
default, adequately state a claim against Due South for violation of § 605. See, e.g., Joe Hand
Promotions, Inc. v. Coaches Sports Bar, 812 F. Supp.2d 702, 703-04 (E.D.N.C. 2011)
(complaint stated violation of § 605 by sports bar for intercepting and broadcasting fight on the
premises for purposes of commercial advantage); Joe Hand Promotions, Inc. v. Scott’s End
Zone, Inc., 759 F. Supp.2d 742, 748 (D.S.C. 2010) (plaintiff adequately alleged violation of §
605 by showing that sports bar intercepted program’s signal and aired it to commercial patrons);
Joe Hand Promotions, Inc. v. McBroom, 2009 WL 5031580, *3 (M.D. Ga. Dec. 15, 2009)
(finding that complaint stated a claim for violation of § 605 where it alleged “(1) that Defendants
intercepted the Program, (2) that Defendants did not pay for the right to receive the transmission,
and (3) that Defendants displayed the Program to patrons of its establishment”).
        As for defendant Taylor, the case law reflects that in order for an individual defendant to
be held liable under § 605 on a vicarious liability theory, a plaintiff must show that the defendant
had supervisory control over the establishment’s illegal actions and had a strong financial
interest in same. See, e.g., Joe Hand Promotions, Inc. v. Creative Entertainment, LLC, 978 F.
Supp.2d 1236, 1241 (M.D. Fla. 2013) (vicarious liability under § 605 requires showing that
individual defendant “had the right and ability to supervise the violations, and … that he had a
strong financial interest in such activities”); Coaches Sports Bar, 812 F. Supp.2d at 703 (no
default judgment damages award against individual defendant where “[a]part from stating that
Mr. Dillon is the principal of Coaches, the complaint does not mention him,” and lacks any
allegations that “he authorized, directed, or supervised the illegal interception”); McBroom, 2009
WL 5031580, at *4 (finding that plaintiff made adequate showing that individual defendant was
liable as officer, director, shareholder or principal of restaurant by pleading that he “had
supervisory control over the Restaurant’s decision to broadcast the Program and that he received
financial benefit from it”). Here, Joe Hand has made the requisite showing. The well-pleaded
factual allegations of the Complaint, which are now deemed admitted because of defendants’
default, reflect that Taylor “had the right and ability to supervise and an obvious and direct
financial interest in the activities of the Establishment at all times relevant to Plaintiff’s claims.”



                                                  -4-
Case 1:19-cv-00573-WS-M Document 18 Filed 05/18/20 Page 5 of 9                       PageID #: 96



(Doc. 1, ¶ 9, PageID.3.) Accordingly, defendant Taylor’s liability under Count I has likewise
been established here.
        In sum, because the Complaint’s well-pleaded factual allegations are deemed admitted by
virtue of defendants’ default, and because such allegations are sufficient to state actionable
claims under § 605(a), the Court finds that Due South and Taylor are liable to Joe Hand on
Count I. Thus, entry of default judgment pursuant to Rule 55 is appropriate against both
defendants, given their failure to appear after service of process and the sufficiency of the well-
pleaded factual allegations of the Complaint (all of which defendants have now admitted) to
establish their liability to Joe Hand.
        B.      Plaintiff’s Damages.
                1.       Applicable Legal Standard.
        Notwithstanding the propriety of default judgment against defendants, it remains
incumbent on Joe Hand to prove its damages. “While well-pleaded facts in the complaint are
deemed admitted, plaintiffs’ allegations relating to the amount of damages are not admitted by
virtue of default; rather, the court must determine both the amount and character of damages.”
Virgin Records America, Inc. v. Lacey, 510 F. Supp.2d 588, 593 n.5 (S.D. Ala. 2007); see also
Eastern Elec. Corp. of New Jersey v. Shoemaker Const. Co., 652 F. Supp.2d 599, 605 (E.D. Pa.
2009) (“A party’s default does not suggest that the party has admitted the amount of damages
that the moving party seeks.”). Even in the default judgment context, “[a] court has an
obligation to assure that there is a legitimate basis for any damage award it enters.” Anheuser
Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th Cir. 2003); see also Adolph Coors Co. v.
Movement Against Racism and the Klan, 777 F.2d 1538, 1544 (11th Cir. 1985) (explaining that
damages may be awarded on default judgment only if the record adequately reflects the basis for
award); Everyday Learning Corp. v. Larson, 242 F.3d 815, 818 (8th Cir. 2001) (affirming lower
court’s decision not to award damages on default judgment, where requested damages were
“speculative and not proven by a fair preponderance of the evidence”); Natures Way Marine,
LLC v. North America Materials, Inc., 2008 WL 1776946, *1 (S.D. Ala. Apr. 16, 2008) (in




                                                 -5-
Case 1:19-cv-00573-WS-M Document 18 Filed 05/18/20 Page 6 of 9                       PageID #: 97



default judgment setting, district court has obligation “not to award damages that are uncertain or
speculative”).1
                  2.   Statutory and Enhanced Damages.
       An aggrieved party in Joe Hand’s position may elect either actual or statutory damages
for a violation of the satellite piracy provisions of the Federal Communications Act of 1934. See
47 U.S.C. § 605(e)(3)(C)(i)(I)-(II). Plaintiff has opted for the latter form of damages here. The
statute provides that “the party aggrieved may recover an award of statutory damages for each
violation … in a sum of not less than $1,000 or more than $10,000, as the court considers just.”
Id. § 605(e)(3)(C)(i)(II). Although approaches vary substantially, courts in this Circuit have
commonly fixed statutory damages in an amount commensurate with the license fee the
establishment would have had to pay the distributor to air the Program lawfully. See, e.g., Joe
Hand Promotions, Inc. v. Sports Nut, LLC, 2017 WL 6492546, *4 (N.D. Ala. Dec. 19, 2017) (“In
this case, the Court elects to award damages based on the license fee JHP would have received if
Defendants had acquired the signal legally,” or $3,150 in statutory damages); McBroom, 2009
WL 5031580, at *4 (collecting cases in which statutory damages under § 605 were calculated by
“award[ing] the plaintiff the license fee the defendant, based on its maximum capacity, would
have paid if it had legally purchased the event for exhibition”); J & J Sports Productions, Inc. v.
Arboleda, 2009 WL 3490859, *6 (M.D. Fla. Oct. 27, 2009) (explaining that “[a] multitude of
other courts have … assessed damages based on a per-patron basis for the maximum the
bar/restaurant allows,” as licensing fee would have charged, with multiplier for enhanced


       1
                In that regard, the Eleventh Circuit has explained that “[f]ederal law similarly
requires a judicial determination of damages absent a factual basis in the record,” even where the
defendant is in default. Anheuser Busch, 317 F.3d at 1266. Ordinarily, unless a plaintiff’s claim
against a defaulting defendant is for a sum certain, the law “requires the district court to hold an
evidentiary hearing” to fix the amount of damages. S.E.C. v. Smyth, 420 F.3d 1225, 1231 (11th
Cir. 2005). However, no hearing is needed “when the district court already has a wealth of
evidence from the party requesting the hearing, such that any additional evidence would be truly
unnecessary to a fully informed determination of damages.” Id. at 1232 n.13; see also Virgin
Records, 510 F. Supp.2d at 593-94 (“Where the amount of damages sought is a sum certain, or
where an adequate record has been made via affidavits and documentary evidence to show
statutory damages, no evidentiary hearing is required.”). Joe Hand has not requested a hearing,
but instead relies solely on declarations and exhibits that make an adequate record to show
statutory damages. In light of these authorities and circumstances, the Court will fix the amount
of damages based on plaintiff’s evidentiary submission, without conducting a formal hearing.

                                                -6-
Case 1:19-cv-00573-WS-M Document 18 Filed 05/18/20 Page 7 of 9                        PageID #: 98



damages). The Court considers this methodology to be just and appropriate in this case,
notwithstanding Joe Hand’s request for the maximum award of statutory damages authorized by
§ 605(e)(3)(C)(i)(II). Plaintiff’s evidence confirms that Due South would have been required to
pay Joe Hand a commercial sublicense fee of $3,700 to broadcast the Program at its
establishment. (Doc. 17-2, ¶ 7, PageID.62-63; doc. 17-4, PageID.81.) As such, the Court finds
that a statutory damages award of $3,700 is just in this case.2
       Plaintiff also requests an award of enhanced damages under § 605, which provides that
“in any case in which the court finds that the violation was committed willfully and for purposes
of direct or indirect commercial advantage or private financial gain, the court in its discretion
may increase the award of damages, whether actual or statutory, by an amount of not more than
$100,000 for each violation.” 47 U.S.C. § 605(e)(3)(C)(ii). “Willfulness may be inferred from
the conduct required to intercept a broadcast without authorization.” Zuffa, LLC v. Roldan, 2015
WL 12862924, *5 (M.D. Fla. Aug. 13, 2015); McBroom, 2009 WL 5031580, at *5 (defendant’s
broadcast of program without authorization is enough to show willful violation committed for
purpose of direct or indirect financial gain, so as to support award of enhanced damages).
Plaintiff’s evidence that Due South intercepted the Program without authorization, broadcasted it
to patrons at its restaurant without authorization, and even advertised it on its Facebook page is
sufficient to show willfulness and purposes of commercial advantage or financial gain, such that
enhanced statutory damages may properly be awarded in this case.
       “Courts use a number of factors in determining whether a defendant’s willful conduct
justifies increased damages: i) repeated violations over an extended period of time; ii) substantial


       2
                In so concluding, the Court observes that Joe Hand’s request for a statutory
damages award in the maximum amount of $10,000 would be the equivalent of the commercial
sublicensing fee for the Program for an establishment with a minimum seating capacity of
approximately 300 people. (Doc. 17-4, PageID.81.) However, plaintiff concedes that Due
South’s maximum capacity was less than 100 people, and that on the night in question,
defendants exhibited the Program on a single television set to approximately 40 customers.
(Doc. 17-2, ¶ 14, PageID.63-64; doc. 17-5, ¶ 3, PageID.82.) An award of statutory damages of
$3,700 in this case equates to nearly $100 per patron present on Due South’s premises during the
broadcast of the Program, and appears appropriate under the circumstances. See generally
Kingvision Pay-Per-View Ltd. v. Autar, 426 F. Supp.2d 59, 63-64 (E.D.N.Y. 2006) (noting that
statutory damages of $50 per patron is generally appropriate, and that “although the amount of
damages should be an adequate deterrent, [a single] violation is not so serious as to warrant
putting the restaurant out of business”) (citation omitted).

                                                 -7-
Case 1:19-cv-00573-WS-M Document 18 Filed 05/18/20 Page 8 of 9                         PageID #: 99



unlawful monetary gains; iii) advertising of the broadcast; iv) charging of a cover charge or
premiums for food and drinks; or v) plaintiff’s significant actual damages.” Arboleda, 2009 WL
3490859, at *7. Moreover, “[c]ourts facing a similar fact pattern as in this case have awarded
enhanced damages of three times what it would have cost Defendants to lawfully exhibit the
Program.” McBroom, 2009 WL 5031580, at *5; see also Sports Nut, 2017 WL 6492546, at *5
(awarding enhanced damages of three times the licensing fee, where there was no evidence of
other violations by defendants, no evidence of cover charge or premium food/ beverage prices,
and no evidence that patron turnout was appreciably higher or more lucrative for defendants
because of the event, although defendants did advertise the event on Facebook). The Court
agrees with Joe Hand that an award of enhanced damages using a multiplier of triple the
statutory damages award is justified and appropriate here. Accordingly, damages are awarded in
Joe Hand’s favor, and against Due South and Taylor, jointly and severally, in the amount of
$3,700 in statutory damages, plus an additional $11,100 in enhanced damages for defendant’s
willful violation of § 605 in unlawfully intercepting and broadcasting the Program.
               3.      Attorneys’ Fees and Expenses.
       In any case under § 605 in which the aggrieved party prevails, an award of costs and
reasonable attorneys’ fees is mandatory. See 47 U.S.C. § 605(e)(3)(B)(iii) (“The court … shall
direct the recovery of full costs, including awarding reasonable attorneys’ fees to an aggrieved
party who prevails.”). Plaintiff’s evidence is that its attorneys expended a total of six hours on
this litigation at an hourly rate of $250, for a total attorneys’ fee of $1,500. (Doc. 17-6, ¶ 9,
PageID.85.) The Court finds that both the hourly rate and the time expended are reasonable
under the circumstances, and will therefore award plaintiff a reasonable attorneys’ fee of
$1,500.00 in this matter. See, e.g., Sports Nut, 2017 WL 6492546, at *5 (“[i]n its discretion and
experience, the Court finds that six hours of attorney labor, at a rate of $250 per hour, is a
reasonable amount given the complexity and procedural posture of the case,” in default judgment
action involving satellite piracy of pay-per-view fight by a bar/restaurant in Alabama). Plaintiff
has also shown that it incurred costs of $400 for the filing fee and $250 for service of process
fees (doc. 17-6, ¶ 10, PageID.85); therefore, plaintiff will also be awarded full costs of $650.00.
III.   Conclusion.
       For all of the foregoing reasons, plaintiff’s Motion for Default Judgment (doc. 17) is
granted. Default judgment will be entered in favor of Joe Hand and against defendants, Due

                                                  -8-
Case 1:19-cv-00573-WS-M Document 18 Filed 05/18/20 Page 9 of 9                   PageID #: 100



South Food Services, LLC and Christopher Taylor, jointly and severally, in the total amount of
$16,950.00, consisting of $3,700 in statutory damages, $11,100 in enhanced damages for a
willful violation, $1,500 in reasonable attorneys’ fees, and $650 in costs.


       DONE and ORDERED this 18th day of May, 2020.

                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE




                                                -9-
